DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (directed to Figures 9-11 and Claims 1-6 and 8-16) in the reply filed on 03/05/2021 is acknowledged.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/05/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 03/19/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “126” has been used to designate both “electricity” (Page 5, Line 23 & Figure 2) and “main shaft housing” (Page 6, Line 1 & Figure 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “assembly 127” (Page 6, Line 26 & Page 10, Line 13).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3-13 are objected to because of the following informalities:  
“comprising a plurality of the recesses” in Claim 3 should read “wherein the at least one recess comprises a plurality of recesses”.
“the or each” in Claims 4-7 and 9-13 should read “the at least one”.
“recesses” in Claim 4, Line 4 should read “recess”.
“comprising a plurality of locking elements and a plurality of the recesses” in Claim 8 should read “wherein the at least one locking element comprises a plurality of locking elements and the at least one recess comprises a plurality of recesses”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wedekind (US Patent No: 8,702,389).
Regarding Claim 1: Wedekind discloses an assembly (Figure 1) for a wind turbine (Column 1, Lines 66-67).  The assembly comprises a main shaft housing (20); a shaft (14) extending within the main shaft housing (Figure 1), a radially outer portion of the shaft comprising at least one engagement formation (recesses between teeth 16); and a retention mechanism (32) moveable radially between a radially inward position (Figure 1) in which the retention mechanism can engage the at least one engagement formation, such that rotation of the shaft is constrained, and a radially outward position (Figure 3) in which the retention mechanism cannot engage the engagement formation, thereby allowing rotation of the shaft (Column 2, Lines 7-10; Column 3, Lines 59-61 & 66-67).
Regarding Claim 2: Wedekind discloses the assembly of Claim 1, wherein the engagement formation comprises at least one recess in an outer surface of the shaft (Figure 1 – recess between teeth 16).
Regarding Claim 3: Wedekind discloses the assembly of Claim 2, wherein the at least one recess comprises a plurality of the recesses circumferentially spaced apart in the outer surface of the shaft (Figure 1 – multiple sets of teeth 16, thus a plurality of recesses).
Regarding Claim 4: Wedekind discloses the assembly of Claim 2, wherein the retention mechanism includes at least one locking element (32), wherein in the radially inward position, a portion of the at least one locking element is at least partly engaged with a corresponding one of the at least one recess (Figure 1; Column 3, Lines 59-61), and in the radially outward position, the portion of the at least one locking element is disengaged from the corresponding recess (Figure 3; Column 3, Lines 66-67).
Regarding Claim 5: Wedekind discloses the assembly of Claim 4, wherein the at least one locking element is a pin (32; Column 3, Line 54).
Regarding Claim 6: Wedekind discloses the assembly of Claim 5, wherein the main shaft housing comprises an aperture (26) for the at least one pin, the at least one pin being slideably mounted within its corresponding aperture (Figure 1; Column 3, Lines 54 & 62-65).
Regarding Claim 9: Wedekind discloses the assembly of Claim 4, wherein the at least one locking element is a tapered fit in the, or at least one of, the corresponding recess or recesses (Column 2, Lines 33-35).
Regarding Claim 10: Wedekind discloses the assembly of Claim 9, wherein the tapered fit is in the circumferential direction, such that as the at least one locking element moves towards the radially inward position, the tapered fit causes a gradual decrease in 
Regarding Claim 11: Wedekind discloses the assembly of Claim 10, wherein when the at least one locking element is in the radially inward position, there is substantially no rotational play between the shaft and main shaft housing, at least partly as a result of the tapered fit (Column 2, Lines 33-39).
Regarding Claim 12: Wedekind discloses the assembly of Claim 10, wherein the tapered fit is at least partly due to a taper along at least a portion of the at least one locking element (Figure 1; Column 2, Lines 33-35).
Regarding Claim 13: Wedekind discloses the assembly of Claim 10, wherein the tapered fit is at least partly due to a taper within at least a portion of an interior of the at least one recess (Column 2, Lines 33-39).
Regarding Claim 15: Wedekind discloses a method of operating the assembly of Claim 1, comprising allowing rotation of the shaft to a lockable position while the retention mechanism is in the radially outward position and moving the retention mechanism to the radially outward position, thereby to constrain rotation of the shaft (Figures 1 & 3; Column 1, Lines 59-61 and 66-67).
Regarding Claim 16: Wedekind discloses a wind turbine including the assembly of Claim 1 (Column 1, Lines 66-67).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wedekind in view of Tsutsumi (US Patent No: 8,181,455).
Regarding Claim 8: Wedekind discloses the assembly of Claim 4, wherein the at least one recess comprising a plurality of recesses (Figure 1); however, Wedekind fails to disclose the at least one locking element comprising a plurality of locking elements.
Tsutsumi teaches an assembly (Figure 2, No. 1) for a wind turbine (Figure 1).  The assembly comprises a shaft (4), at least one locking element (23), and at least one recess (recess which engages with the locking element 23), wherein the at least one locking element comprises a plurality of locking elements and the at least one recess 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the assembly of Wedekind with both the at least one recess comprising a plurality of recesses and the at least one locking element comprising a plurality of locking elements, as taught by Tsutsumi, for the purpose of transmitting larger torque between the locking elements and the shaft (Column 8, Lines 19-22 – a plurality of locking elements leads to a larger force between the shaft and the locking elements and thus a stronger lock against the shaft when the locking elements are in the locked position).
Regarding Claim 14: Wedekind discloses the assembly of Claim 1, wherein the main shaft housing further comprises a first bearing (Figure 1, No. 18); however, Wedekind fails to disclose the assembly comprising a second bearing axially spaced apart from the first bearing; wherein the shaft is at least partly supported by the first bearing and the second bearing for rotation relative to the main shaft housing, and the retention mechanism is positioned between the first bearing and the second bearing.
Tsutsumi teaches an assembly (Figure 2, No. 1) for a wind turbine (Figure 1).  The assembly comprises a shaft (4), at least one retention mechanism (23), and first (8) and second (9) bearings, wherein the shaft is at least partly supported by the first bearing and the second bearing for rotation relative to a main shaft housing (Figure 1, No. 16), and the retention mechanism is positioned between the first bearing and the second bearing (Figure 2).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL L SEHN/Examiner, Art Unit 3745